Citation Nr: 9923268	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right shoulder separation, currently rated 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from September 1965 to 
September 1967 and from November 1969 to August 1976.

This appeal is from October 1992 and June 1995 rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  This appeal 
initially included the issue of entitlement to service 
connection for headaches.  In October 1996 the RO effectuated 
the Board's grant of service connection for headaches, 
assigning a 10 percent rating for the disability.  As the 
appellant filed no notice of disagreement with the rating, 
the matter of entitlement to service connection is resolved 
and no issue for appeal remains.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The active range of motion of the appellants right 
(major) shoulder is to 50 degrees, with further disablement 
with prolonged use.

2.  An average puretone sensitivity threshold of 53 dB in the 
right ear, of 58 dB in the left ear and speech recognition of 
96 percent demonstrates the objective level of impaired 
hearing bilaterally.

3.  The appellant is a veteran of combat with the enemy who 
experienced psychic trauma during that combat, which has 
precipitated PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5110-5201 (1998).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 64 Fed. Reg. 25202-25210 (1999) [to be 
codified at] 38 C.F.R. § 4.85, 4.87 table VI, 4.87a table 
VII, Diagnostic Code 6100.

3.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.304(b), (f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the appellant to be right 
handed.  He entered service with a hearing impairment that 
was noted on entrance examination and his initial physical 
profile.  The hearing impairment became greater during 
service, which can be seen by comparison of the September 
1965 entrance examination, the September 1967 separation 
examination, the November 1969 entrance examination, and the 
July 1976 separation examination.  Treatment records from the 
second period of service show a history of right shoulder 
separation in 1968 with reinjury in service and arthritic 
changes.  The appellant had surgical removal of the distal 
third of the right clavicle in April 1972 as treatment for 
right shoulder acromioclavicular separation.  The 
acromioclavicular separation was noted as in line of duty.  
The service medical records are silent for any psychiatric 
complaint, treatment, or diagnosis.

Partial service personnel records are available.  A DD Form 
214 for the appellant's first period of service shows his 
last duty assignment and major command was HHT (Headquarters 
and Headquarters Troop), 3rd Sqdn (Squadron), 4th Cav[alry], 
25th Inf[antry] Div[ision].  His military operational 
specialty (MOS) was 11E10 armor crewman.  He spent 
approximately 14 months in Vietnam.  The DD 214 for the 
period November 1969 to November 1970 shows his last duty 
assignment and major command as K Trp (Troop), 3rd Sqdn, 11th 
ACR (Armored Cavalry Regiment).  His MOS was 11E20 Armor 
Crewman, with nearly 10 months in Vietnam.  The DD214 for 
November 1970 to August 1976 shows the appellant reenlisted 
while in Vietnam and ended his service as a carpenter 
stationed in the United States.

An enlisted qualification record (DA 20) for the period July 
1970 to June 1971 provides additional details about the 
appellant's service in Vietnam, including some summary 
information about his first tour.  He served in Vietnam from 
July 14, 1966, to August 16, 1967, and from July 14, 1970, to 
July 10, 1971.  A record of assignments shows the effective 
date, duty MOS, principal duty, and organization and station 
or theater.  Beginning 8 [sic] July, 1970, his MOS was 11E2T, 
Leader, assigned to K Trp, 3rd Sqdn, 11th ACR.  Beginning 
August 28, 1970, his MOS was 11E20, Gunner, assigned to the 
same unit.  Beginning November 3, 1970, his MOS was 11D20, 
Armor Scout Observer, assigned to the same unit.  Beginning 
February 21, 1971, his MOS was 51D20, Mason, assigned to 
Company A, 7th Engineering Battalion, 1st Brigade, 5th Infantry 
Division.  Beginning July 8, 1971, he was without MOS, 
Casual, and enroute to the continental United States.

In an August 1977 rating decision, VA awarded the appellant 
service connection for right acromioclavicular separation, 
status post-resection of the distal third of the clavicle, 
rated 10 percent disabling, and for bilateral hearing loss, 
rated noncompensably disabling.  Subsequent VA treatment and 
examination records showed complaints of right shoulder pain 
and limitation of motion, with gradually increasing 
pathology.  Periodic audiology studies showed measurably 
rising puretone sensitivity thresholds at multiple 
frequencies and small, persistent decreases in speech 
recognition.

On VA examination in January 1997, the appellant complained 
of constant pain and occasional pins and needles sensation in 
the fingers of the right hand and a tendency to drop things.  
Examination revealed a minor amount of bogginess and 
tenderness surrounding the previous site of the 
acromioclavicular joint.  The distal end of the clavicle was 
very prominent and extremely tender.  The right acromion and 
clavicular were both significantly more prominent than the 
left.  Forward flexion of the right shoulder was 60 degrees 
with a fair amount of pain.  Extension was 20 degrees.  
Abduction was 50 degrees with pain, and passively the 
examiner abducted the arm to 90 degrees with significant 
pain.  Adduction was 10 degrees from neutral.  There was full 
pronation and supination of the forearm.  Internal rotation 
was approximately 10 and external rotation approximately 5 
degrees.  X-ray studies of the right shoulder, with and 
without weight, showed the previous distal clavicular 
resection and no evidence of an acromioclavicular joint.  
There was a fair amount of bony overgrowth and heterotopic 
ossification surrounding the distal end of the clavicle.  
There was only slight change in the position of the shoulder 
with weight bearing.  The glenohumeral joint appeared well 
formed.  There is no evidence of degeneration of the 
acromion.

The examiner's impression was that the right shoulder had 
pain and significant heterotrophic ossification.  The 
examiner commented that he had reviewed the claims folder and 
the surgical records regarding the appellant's shoulder.  
Regarding the question about increased pain and decreased 
function with prolonged use, he said there was no way to test 
the shoulder with prolonged use; however, given the extremely 
limited active range of motion, and the amount of heterotopic 
ossification, one could fairly safely assume that any use of 
this shoulder, particularly prolonged use, would cause 
disabling pain and limitation.

On VA audiology examination in December 1996, the examiner 
noted the appellant currently wore hearing aids bilaterally.  
The appellant reported a history of unprotected exposure to 
artillery noise in the service and to the noise of hunting 
and riding motorcycles.  On pure tone audiometry, sensitivity 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
40
70
80
LEFT
NA
20
45
75
90

The average sensitivity thresholds were 53 dB in the right 
ear and 58 dB in the left ear.

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

The appellant has made numerous statements about his 
experiences and events that transpired in Vietnam, reporting 
them as combat or combat related events.  For clarity, each 
incident discernable as separate event or occasion, i.e., not 
a restatement of a previously reported incident, is numbered 
the first time the appellant reported it.

In April 1981, he reported (1) that his APC (armored 
personnel carrier) hit a land mine in 1967.

In April 1992, the appellant had a psychological evaluation 
by B. Whiting, Ph.D., apparently in conjunction with a claim 
for Social Security benefits.  He told Dr. Whiting that he 
was in Vietnam for four years as a Special Forces assassin.  
He said (2) he was married to a Vietnamese woman and had two 
children, all of whom he killed on orders to do so.  Dr. 
Whiting commented the appellant was a good informant, and 
diagnosed PTSD and dysthymic disorder.

In a statement of March 1993, the appellant described an 
incident (3) when he was assigned to the 3rd Sqdn, 4th Cav, 
25th Inf Div, on convoy security duty going to Tay Ninh, when 
a child approached his vehicle who appeared to be carrying a 
grenade.  He shot the child, who had also been carrying a 
satchel charge, and the child exploded.  He reported having 
persistent memories of the event.  (4) While assigned to K 
troop, 3rd Sqdn, 11th ACR, he came under fire from mortars, 
RPGs (rocket propelled grenades), and small arms; an RPG hit 
the driver of his track vehicle in the head, blowing the 
driver's brains all over the appellant and other occupants of 
the vehicle.  (5) While with Co A, 7th engineers, 5th Inf Div, 
his unit was attacked by a large North Vietnamese Army force 
and buddies were killed and wounded, including by Marine 
friendly fire, and afterwards he had to assist with medical 
evaluation and bagging bodies of his buddies.

On VA psychiatric examination in March 1993, the appellant 
reported that during his first tour in Vietnam, he was a crew 
member in a tank and belonged to a reconnaissance infantry 
and assassination team with Special Forces on other tours.  
When on the assassination team, they would pacify enemy 
villages, which was particularly difficult, because it was so 
personal.  (6) He described cutting people's throats, 
shooting children, and witnessing multiple atrocities.  (7) 
He showed the examiner a purportedly incomplete tattoo and 
told of a Vietnamese tattooist, who had partly completed the 
tattoo, who he shot when he saw the tatooist carrying in a 
satchel charge.  He reiterated the incident in which a 
crewman on his vehicle was hit in the head splattering him 
with brains.  Upon clinical interview and mental status 
examination, the examiner diagnosed PTSD.

On VA psychiatric examination in April 1993, the appellant 
reported he was a tanker in Vietnam, cross trained in hunter-
killer team reconnaissance, infantry, on an assassination 
team.  He said he was not wounded or hurt himself, but he 
hurt his back in an incident in which others were killed.  He 
reported the events that bothered him now, repeating the 
accounts of shooting the child with the satchel charge and of 
the driver of his vehicle being shot in the head when they 
came under incoming fire while approaching a village.  Upon 
clinical interview and mental status examination, the 
examiner diagnosed PTSD.

In hearing testimony in January 1994, the appellant 
reiterated the account of shooting the grenade carrying 
child, setting the incident in 1966 or 1967, and as occurring 
while he was sitting in a jeep.  He retold of his driver 
being shot in the head, setting the event in 1970, and while 
the appellant was on guard duty while the driver was lying 
behind the driver's seat.

An April 1994 VA psychological assessment noted the 
appellant's two periods of service, except the examiner could 
not verify November 1969 to November 1970 with the record 
then available.  The appellant reported that during his later 
period of service he was a "mercenary," "getting jobs from 
the CIA," with a "cover" as a member of a survey crew.  
The examiner noted the appellant "readily described a number 
of traumatic events."  The examiner, noting that the 
validity of the personality elements of current psychological 
testing should be viewed with caution, found PTSD 
symptomatology and diagnosed PTSD.

In an April 1995 statement, the appellant reported he was an 
armor crewman in two units, both in combat.  He said when he 
arrived in Vietnam he was assigned to the HHT, 3/4 Cav, 25th 
Inf Div, based at Cu Chi.  He was attached to the S-2 section 
as a prisoner security guard.  He also went into the field 
with LRRP (long range reconnaissance patrol) units to gather 
information on enemy movements.  He restated the incident of 
shooting the boy with the satchel charge.  (8) He reported 
that in March or April 1967, the rear gate of the base camp 
was attacked, and his unit was called as a reaction force; he 
pulled security duty while the dead were removed, and he had 
never seen so many dead at once in such a mess people could 
not be recognized.  (9) On a mission to retrieve prisoners, a 
Kit Carson Scout interrogating a suspected Viet Cong, using 
torture, striking the suspect in the mouth with a rifle butt.  
(10) On another occasion, the scout cut a finger off a woman 
suspect while questioning her and the appellant struck the 
scout with his rifle.  (11) On one of several occasions in 
which his unit was diverted to pick up wounded GIs, a soldier 
who had stepped on a mine and had his legs blown off died in 
his arms asking for his mother.  He repeated that he injured 
his back when his APC hit a land mine.  He placed the 
incident as occurring during an operation in or neat the Ho 
Bo Woods in June or July 1967.  He stated that in 1970 he had 
missions with K trp, 11th ACR, around Di An, Bien Hoa, and 
the Iron Triangle.  (12) In August 1970, his unit was 
ambushed while placing automatic ambush devices.  The 
appellant was in a reaction force sent from about two miles 
away.  When he reached the site, he found one man that was 
blown in half; the site was unforgettable.  (13) In September 
1970, he was acting track when they were hit with RPGs and 
small arms.  The tank in front of him and the APC behind him 
were hit.  As they returned fire, his right gunner was hit.  
Afterwards, he and the gunner found that the same round that 
wounded the gunner had hit the appellant's helmet.  (14) In 
October or November 1970, his unit was in a NDP (non-
defensive position) outside of an ARVN (Army of the Republic 
of Vietnam) held village when they received a call for help.  
When they arrived, the VC broke off contact and the 
appellant's unit helped carry wounded into a field they later 
learned was mined.  He stated that it was on this mission 
that an RPG hit the sleeping driver in the head, blowing his 
brains all over.  He said he could not remember the man's 
name, but he was known as Heppershaft, because of a prank 
that had been played on him.  (15) He said that after 
February 1971 he was assigned to A Co, 7th Engineering and he 
went on some missions clearing fields or bunkers and had some 
contact with the enemy, but thinks were peaceful compared to 
his time with the 11th ACR or the 25th Infantry Division.

In an April 1996 hearing before the member of the Board 
deciding this appeal, the appellant reported his MOS was 11E, 
Armor Crewman, on his first tour in Vietnam, and his duty was 
as a loader on a tank.  He subsequently said he was not a 
loader in Vietnam, and they did not have tanks at 
headquarters, but that he had been assigned to HHT, 3rd 
squadron, 4th Cavalry, in the radar service, then in the S-2 
section, driving prisoner escort.  He said among his duties 
was to get prisoners at the helipad.  He said the Kit Carson 
guides, who were VC defectors, interrogated prisoners, 
physically abusing them.  (16) He reported witnessing 
prisoners being thrown out of a helicopter.  He reiterated 
that he saw a Kit Carson guide hit a teenage boy in the 
teeth, knocking them out, and it made him sick.  (17) He said 
he saw American GIs punching prisoners and tying their arms 
so their shoulders would dislocate.  He said that when he was 
sent out with LRRPs to confirm their reports he did not come 
under attack; they were discovered a couple of times, but 
broke off contact under cover of good air support.

The appellant testified that the Cu Chi base camp was 
rocketed and mortared a few times, occasionally in the 
appellant's area, but no one was killed or injured in his 
immediate area.  He reiterated the incident in which the back 
gate was hit, and he was in a reaction force.  The next day 
they policed up the bodies of the VC and American dead.  He 
said he encountered 300 to 400 bodies and personally secured 
25 or more Americans; they had already started to bloat and 
fall apart; they buried them in a mass grave, which was 
something he would not forget.  He said that during his 
second tour, he was with the 11th ACR, with their base camp 
and Di An.  His MOS was 11E, tanker, but he was not on a 
tank, but served as a gunner on an APC and went on 
reconnaissance patrols.  He said he was involved in four 
major campaigns and was a vehicle commander for about two 
months until they got someone of higher rank.  He said he 
came under fire several times, relating the incident of his 
gunner getting wounded.  (18) He reported a time the 
commander of the tank in front of him was shot.  He said the 
incident in which his driver, nickname Heppershaft, was 
killed was in October 1970, outside Di An, in the Iron 
Triangle area.  He reenlisted right after that incident.  He 
said he did not know the name of the tank commander he saw 
get shot in the chest, but he was in K Troop.

The appellant testified that he was with A Co, 7th Engineers, 
5th Infantry Division in Quang Tri province from February to 
July 1971 as a driver; he came under fire while on convoy a 
couple of times.  (19) He said he knew he had killed someone 
once, because he saw his slug hit him.  He was the only one 
on his vehicle to return fire, the others being engineers who 
were slow to react.  He stated he did not get a Combat 
Infantryman Badge (CIB) because he was not infantry and not 
eligible for a CIB.  He stated that MOS 11E did not get the 
CIB, although he had heard that some reconnaissance personnel 
with MOS 11D were eligible.  (20) When with the 7th 
Engineers, they had adopted an orphanage, to which they 
brought supplies.  One weekend early in June 1971, they found 
everyone dead.  He said now he has nightmares about the 
orphanage, the kid he shot, and every dead body he ever saw.

In September 1996, the Board remanded this case, in pertinent 
part, to the RO for additional development of the facts 
pertinent to the PTSD claim.  The Board referenced the 
appellant's testimony regarding the shooting of the tank 
commander K Troop, 3rd Squad, 11th ACR.

A November 1996 letter to the appellant from N.C. discussed a 
recent conversation between them.  N.C. stated he remembered 
"the RPG incident we discussed."  N.C. wrote that regarding 
proof of the appellant's service with the 11th ACR, K trp, he 
could vouch for the details the appellant told him.  N.C. 
said that he remembered that when he rotated to X.O. 
(executive officer), the platoon was in a number of fire 
fights and mine hits like the one the appellant had sent a 
picture of.  He recollected that C.D. was "dusted off" and 
sent to Japan after his Sheridan hit a land mine.

A December 1996 statement by C.C.D., affirmed as a statement 
of fact, reported that the appellant was a member of his 
platoon, K troop, 3rd of the 11th ACR, as a side gunner on an 
M113 ACAV and was with the 1st platoon from July 1970 to 
September 29, 1970, the day C.D. left the unit and went home.  
The vehicle the appellant was in hit a land mine some time 
around August 1970.  Some men were wounded and sent to the 
rear for treatment.  Between the months of August and 
September, K troop was in a lot of contact with enemy units 
operating in the Lai Khe area.

In a December 1996 statement, the appellant took issue with 
the Board's statement that he had testified to seeing the 
commander of K Troop become a battle casualty, denying that 
that had been his statement.  Rather, he stated, he had said 
that he witnessed his "Battoon [sic]" sergeant, C.C.D. get 
wounded on September 29th, 1970.  He requested VA contact the 
ESG (U.S. Army and Joint Services Environmental Support 
Group) to verify his report.

A November 1997 statement from M.A.W. stated the writer was a 
retired 1st Sergeant, who served with the 11th ACR, K Troop, 
and the appellant was assigned to his troop.  He said the 
appellant served as a combat trooper, he believed with the 
2nd platoon.  He said that during an attack, one of the "A" 
(armored) cars was hit with a RPG, killing the driver.  
M.A.W. endorsed the statement that it was true to the best of 
his knowledge.

In November 1998, the U.S. Armed Services Center for Research 
of Unit Records (CRUR) (formerly the ESG), provided VA an 
extract of an Operational Report-Lessons Learned (OR-LL) 
from the 25th Infantry Division, one of the appellant's 
unit's higher headquarters, for the period February to April 
1967.  The OR-LL revealed that on March 15th, the 25th Inf. 
Div. Base Camp at Cu Chi came under mortar and rifle fire.  
Another OR-LL from the 23rd Signal Battalion for the same 
period documented several mortar and rifle attacks on the 
Base Camp at Cu Chi and an April 3rd mortar attack against 
the 11th ACR Base Camp at Cu Chi.

The 25th Inf. Div. OR-LL noted a high VC activity level 
during March 1967, with mortar attacks against U.S. unit 
command posts and base camps, including about 700 mortar 
rounds of different types.  Several units were specifically 
mentioned as coming under fire or engaging with the enemy.  
The HHT, 3rd Sqdn, 4th Cav., 25th Inf. Div. was not 
specifically mentioned in the report.  No U.S. casualties 
were reported.  The remaining reports for April 1967 reported 
rocket/mortar/rifle attacks on several units.  The report did 
not mention specifically HHT, 3rd Sqdn, 4th Cav., 25th Inf. 
Div.


II. Analysis

A. Increased Ratings

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The appellant has had the VA reexaminations 
necessary to resolve his claim.  38 C.F.R. § 3.327 (1998).

1. Right Shoulder

The appellant's right shoulder is rated for disability 
resulting from the residuals of an underlying disease 
process.  See 38 C.F.R. § 4.27 (1998).  In this case, 
traumatic arthritis is rated for the residual limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (1998).  
The only other diagnostic code potentially applicable in this 
case that provides for a rating higher than that now in place 
requires a demonstration of ankylosis, which the evidence 
does not show.  See Diagnostic Code 5200.

The prime rating criterion for rating limitation of motion 
under diagnostic code 5201 is the distance, measured in 
degrees, that the appellant can raise his arm from his side.  
The appellant is right handed, therefore the ratings for the 
major (dominant) arm apply.  If the appellant cannot raise 
his arm more than halfway to shoulder level, the limitation 
is 30 percent disabling.  The ability to raise the arm from 
the side of the body must be limited to 25 degrees to warrant 
the 40 percent rating, the highest provided in the rating 
schedule for this disability.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned."  38 C.F.R. § 4.7 (1998).  "The basis of 
disability evaluations is the ability of . . . a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  . . .  [E]valuations are 
based upon the lack of usefulness[] of these parts . . . in 
self support."  38 C.F.R. § 4.10 (1998).  To effectuate 
these precepts of disability evaluation, regulations provide 
for consideration of the effects of pain and decreased 
function generally in evaluating orthopedic disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  When there is evidence 
that disability rated based on range of motion is likely to 
increase with flare-ups or extended use, other factors must 
be considered that are not readily apparent from a mere 
measurement of the range of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Examination revealed an active range of motion of 50 degrees, 
or approximately half way, from the side (abduction), which, 
absent the contribution of other factors to show additional 
disability, is commensurate with a 30 percent rating.  
Diagnostic Code 5201.  For the purpose of evaluating the 
disability, the passive abduction from 50 to 90 degrees shown 
in the January 1997 VA examination is immaterial to 
determining the disability rating.  It is the ability of the 
part to function under ordinary conditions that counts, 
38 C.F.R. § 4.10, not whether another person can grasp and 
raise the arm to a position at which the disabled person 
could not practicably use it, disregarding the pain 
associated with getting it there.

Regarding whether there is other evidence of disability 
greater than that shown by mere measurement of the range of 
motion, the January 1997 VA examiner stated he could not 
report the specific change in range of motion with prolonged 
use of the right arm.  That is a sound scientific statement, 
merely reflecting the limitations of VA examinations.  The 
examination does not include prolonged use and remeasurement 
or assessment of incoordination or similar factors.  However, 
the examiner provided his educated opinion, based on his 
medical expertise, that the demonstrated pain and the nature 
and physiology of the appellant's status post-operative right 
clavicle would have an additionally debilitating effect with 
prolonged use of the right arm.

The evidence shows further disability of the appellant's 
right arm "to function under the ordinary conditions of 
daily life including employment," 38 C.F.R. § 4.10, than is 
reflected by measuring the range of motion alone.  The 
January 1997 VA examiner's opinion presents a disability 
picture that more nearly approximates the amount of 
disability resulting from a 25 degree limitation of motion of 
the right arm than it does a half-way limitation of motion 
when the disability is considered in light of the additional 
pain and associated decrease in function indicated by the 
examiner.  Accordingly, the evidence will support a 40 
percent disability rating.


2. Bilateral Hearing Loss

In May 1999 VA promulgated revisions of the regulations 
pertaining to rating disability due to impaired hearing, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. §§ 4.85).  The amendments clarified the 
reasons for and sources of the rating criteria without making 
any substantive changes in those criteria.  When VA 
regulations change during the pendency of an appeal, VA must 
determine if either set of criteria produces a more favorable 
result for the claimant and apply the criteria that do.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Whereas there 
were no substantive changes to the rating criteria in the 
recent amendments, no such analysis need be done in this 
case.  The discussion below cites to the current regulation.

The evaluation of hearing impairment is based on two 
criteria: the results of a puretone audiometry test and the 
results of a controlled speech discrimination test. Based on 
the results of these tests, the results of the two tests are 
correlated on a table to determine a Roman numeral 
designation for hearing impairment as to each ear.  64 Fed. 
Reg. 25202 (1999) (to be codified at 38 C.F.R. §§ 4.85 Table 
VI).  This procedure is done for each ear, and the Roman 
numeral designations determined for each ear are then 
combined using Table VII, in order to determine the 
percentage evaluation for hearing impairment.  Id. Table VII.

The appellant has asserted that his need for hearing aids is 
evidence of a compensable disability.  The tests, however, 
are done without hearing aids, and the disability rating is 
that authorized for the appellant's uncorrected hearing 
impairment.  The record clearly shows a decrease in the 
appellant's hearing impairment over time.  Although the Board 
understands that his subjective awareness of it may persuade 
him that additional compensation is warranted, the evaluation 
scheme for hearing loss is based on increments, not an 
infinitely variable scale.  His progressive loss of hearing, 
shown on the last examination as Level I and Level II loss, 
has remained within the noncompensable increment for 
bilaterally impaired hearing.  The preponderance of the 
evidence is against awarding a compensable rating for 
bilateral hearing loss.

B.  Service Connection-PTSD 

In seeking VA disability compensation for PTSD, the appellant 
seeks to establish that current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided sufficient evidence to find his claim 
well grounded, and no further evidence needs to be solicited 
from him to complete his application for compensation.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

PTSD is a diagnosis defined by the American Psychiatric 
Association.  It is established when a minimum number of 
diagnostic criteria are demonstrated.  Diagnostic and 
Statistical Manual of Mental Disorders 427-29 (4th ed. 1994) 
[hereinafter DSM-IV].  The prime criterion, commonly called 
the stressor, is defined as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1)  The person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or threat to the 
physical integrity of self or others
(2)  The person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-29.  The other criteria are symptoms in several 
categories.  A person must manifest a minimum number of 
symptoms in each category to establish the diagnosis.

The appellant has submitted a well-grounded claim for PTSD, 
because he has submitted medical evidence of a current 
disability (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of the in-service 
stressor); lay evidence (presumed credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
equivalent to the disease or injury incurred in service, and 
evidence of a medical nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); 38 U.S.C.A. § 5107(a) (West 1991).  The record 
reveals that all opportunities for development of the facts 
pertinent to the claim are not exhausted.  However, the facts 
as developed are sufficient to support allowance of the 
appellant's claim, therefore VA's duty to assist may be 
deemed discharged without prejudice to the appellant.  
38 U.S.C.A. § 5107(a).

In determining the merits of the appellant's claim and 
ultimate entitlement to the VA benefit he seeks, the 
presumption of truthfulness afforded his and other lay 
testimony is removed, and the credibility as well as the 
probative value of all the evidence is considered.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (citations omitted).

Adjudication of a well-grounded claim for 
service connection for PTSD requires the 
evaluation of the evidence in light of 
the places, types, and circumstances of 
service, as evidenced by service records, 
the official history of each organization 
in which the veteran served, the 
veteran's military records, and all 
pertinent medical and lay evidence.  See 
38 U.S.C. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304(f) (1996); see also Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  
With respect to injuries or disabilities 
incurred in or aggravated during combat, 
including psychiatric disabilities, the 
Secretary is required to accept as 
sufficient proof of service connection 
"satisfactory lay or other evidence of 
such injury or disease, if consistent 
with the circumstances, conditions, or 
hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service".  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d) (1996); 
see Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993); Hayes, 5 Vet. App. at 66.  
Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition. See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, 7 Vet. App. 
at 507.  Although the provision does not 
establish service connection for a 
particular disability of a combat 
veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary 
requirements for determining what 
happened in service.  See id. at 508; see 
also Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) 
"does not create a statutory presumption 
that a combat veteran's alleged disease 
or injury is service-connected", but 
"considerably lighten[s] the burden of a 
veteran who seeks benefits for an 
allegedly service-connected disease or 
injury and who alleges that the disease 
or injury was incurred in, or aggravated 
by, combat service"); cf. Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994) (38 C.F.R. § 3.306, derived from § 
1154(b), creates a presumption of 
aggravation but "not service-connection, 
or even that the determination of 
aggravation is irrebuttable").

38 U.S.C.A. § 1154(b) provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

The lay evidence to be considered here must include the 
appellant's statements, as well as the three lay statements 
submitted by his comrades in arms.

The regulation providing criteria for determining entitlement 
to service connection for PTSD has been amended during the 
pendency of this appeal, effective March 7, 1997.  64 Fed. 
Reg. 32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).  
The amended language implements the finding of the Cohen 
court that the previous version did not adequately reflect 
the governing statute, 38 U.S.C. § 1154(b).  Consequently, 
this change in the regulation is not subject to a 
determination whether the former or the revised regulation 
produces a more beneficial result for the appellant.  The 
former version is legally inadequate, and the Board will use 
the newly promulgated regulation.

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (as amended 64 Fed. Reg. 32808 (1999)) 
[hereinafter 38 C.F.R. § 3.304(f)].

Whether the appellant is a veteran of combat with the enemy 
must be shown by evidence other than his bare assertion.  
Cohen, 10 Vet. App. at 146.  He had a potentially combat-
related MOS for all but five months of his approximately two 
years in Vietnam.  In the first period, he was last assigned 
to the headquarters of the 4th Cavalry, then an element of 
the 25th Infantry Division.  He testified to coming under 
fire at the base camp at Cu Chi at a time official records 
show the base camp came under fire and he was assigned to a 
25th Infantry Division headquarters.  He also stated that he 
did not come under immediate fire at the base camp.  During 
his second tour in Vietnam, he again had a potential combat 
MOS and was assigned to a unit that was not a headquarters 
unit.  He has testified to coming under fire and returning 
fire, and lay persons' statements have affirmed that K Troop 
engaged the enemy.  The statements of N.C., C.C.D., and 
M.A.W. are credible evidence the appellant engaged in combat 
with the enemy.

In Gaines v. West, 11 Vet. App. 353, 359 (1998), the Court 
found that the evidence of record relating to the appellant's 
status as a combat veteran was undisputed and entirely in his 
favor.  This evidence included (1) his testimony that he 
engaged in combat; (2) service personnel records (on a page 
captioned "Combat History-Expeditions") stating that the 
appellant "[p]articipated in operations against Viet Cong, 
Chu Lai, South Vietnam", from March 26, 1966, to 
September 1, 1966; and (3) his MOS of machine-gunner for at 
least part of the time that he was in Vietnam.  Additionally, 
the Gaines court held that the Board ought to have considered 
the benefit of the doubt rule, see 38 U.S.C.A. § 5107(b) 
(West 1991), in evaluating whether Gaines was a veteran of 
combat for purposes of section 1154(b).  Id.

Although the instant appellant's lay statements, the 
appellant's testimony and the official record do not 
correlate perfectly, together they are sufficient to preclude 
finding that the preponderance of the evidence is against 
finding he is a veteran of combat with the enemy.  
Consequently, he is entitled to the evidentiary latitude 
afforded veterans in PTSD claims who engaged in combat with 
the enemy regarding events that occurred during or related to 
that combat.  38 C.F.R. § 3.304(f).  The combat veteran rule, 
however, does not mean that any alleged stressor is deemed to 
have occurred.  The benefit of the rule obtains only to those 
alleged stressors that are related to combat, otherwise, the 
stressor must be corroborated by evidence other than just the 
appellant's testimony.  Cohen, 10 Vet. App. at 142-43.

The appellant has reported approximately 20 incidents that 
appear to have been separate events.  Those that relate to 
atrocities perpetrated against unarmed prisoners or 
civilians, whether committed by the appellant, as killing his 
wife and children, or by others and witnessed by the 
appellant, are categorically not events that transpired while 
engaged in combat.  The Board does not deem such events 
related to combat and does not afford them the evidentiary 
deference afforded testimony about stressors related to 
combat with the enemy.  Id., 38 C.F.R. § 3.304(f).

As to those stressors that are related to combat, it must be 
determined whether the appellant has (1) produced 
satisfactory lay or other evidence of incurrence in service, 
and (2) whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such 
service," and if those conditions are satisfied, the alleged 
stressors are presumed incurred in service despite absence of 
official records, unless (3) the presumption is rebutted by 
"clear and convincing evidence to the contrary."  Collette, 
82 F.3d at 392-93.

The following stressors are related to combat, referencing 
the numbers assigned above:  (1) ran over a mine, (4) driver 
killed in action, (5) attack on Co A with wounded, dead, and 
post-action medical evacuation and bagging of bodies, (8) 
policing dead after attack on Cu Chi, (11) holding dying 
soldier during wounded retrieval mission, (12) man blown in 
half, (13) his gunner was shot, (18), tank commander shot in 
chest, (19) appellant shot enemy.

Lay testimony is satisfactory if it is credible.  Collette, 
82 F.3d at 393; Caluza v. Brown, 7 Vet. App. 498, 510 (1995) 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  The 
determination of credibility must be made as to the veteran's 
evidence standing alone, not by weighing it against contrary 
evidence.  Collette, 82 F.3d at 394.  Nor does the 
determination of consistency with circumstances, conditions 
and hardships of such service permit weighing of the 
veteran's evidence against other evidence.  Id.

Of the many events that can be deemed as allegedly related to 
combat, the only evidence of them is the appellant's lay 
testimony.  Absent some basis in the record to impeach his 
testimony, his statements must be deemed credible.  Given the 
appellant's MOSs of armor crewman and armor scout, the 
alleged events are consistent with the circumstances, 
conditions, or hardships of such service.

The appellant's report that his gunner (C.C.D. as reported by 
the appellant in December 1996) was shot, and the testimony 
of the death in action of his driver are supported by 
credible lay evidence.  The statement from N.C. refers to 
C.C.D. being "dusted-off" and being sent to Japan.  The 
appellant also used the expression "dusted-off" in an 
account, which from context apparently meant wounded and 
received first aid.  Therefore, N.C.'s statement tends to 
corroborate the appellant's testimony, affording it 
credibility.  The appellant's testimony about his driver 
being killed is supported by the statement of M.A.W. that a 
driver was killed in action.

The appellant has submitted satisfactory lay evidence he 
incurred stressors related to combat, consistent with 
circumstances, conditions, or hardships of such service, as 
discussed above.  Each of those stressors is accepted as 
incurred in service, even in the absence of an official 
record, unless rebutted by clear and convincing evidence.  
38 U.S.C.A. § 1154(b).

There is much about the appellant's statements when seen in 
light of the other lay statements that tends to make them 
less persuasive.  The statement by N.C. regarding C.C.D. is 
vague.  However, as noted in Collette, 82 F.3d at 393, 
weighing the probative value of the evidence comes after 
finding it credible.  The statement from M.A.W. is peculiarly 
vague in noting that a driver was killed and not that it was 
the appellant's driver as reported.  However, this apparent 
omission of a detail one might expect to be there more 
amounts to vague and suggestive evidence, not the clear and 
convincing evidence necessary to rebut the presumption.  
Likewise, the omission by C.C.D. that it was he who was the 
appellant's wounded gunner is peculiar, as is the belated 
recollection by the appellant that it was none other than 
C.C.D. who was the wounded gunner.  However, given the 
mandate to resolve every reasonable doubt in favor of the 
appellant, the Board can only conclude that vague evidence is 
not clear evidence, and evidence that raises suspicions does 
not rise to the level of being convincing.  Whereas there is 
not clear and convincing evidence to rebut the presumption of 
incurrence in service of the alleged combat-related 
stressors, the incurrence is presumed for the purpose of 
determining entitlement to service connection for PTSD.  
38 C.F.R. § 3.304(f).

The appellant has several diagnoses of PTSD.  He may 
establish service connection for PTSD only if the medical 
evidence includes a medical opinion of a nexus between 
specific stressors and the diagnosis.  Cohen, 10 Vet. App. at 
150.  The appellant has not told any of the diagnosing 
practitioners all of the events that he has reported in the 
course of developing the facts to support his claim.  Service 
connection for PTSD cannot on the record before the Board be 
granted based on any stressor that the record does not show 
he reported to any diagnostician.  Clearly, no opinion of a 
nexus between an event of which the examiner did not know and 
the diagnosis can be inferred.  The appellant's 
representative has argued that the appellant has not been 
afforded a VA examination to identify the stressor or 
stressors underlying the diagnosis of PTSD, and that the 
Board should remand this well-grounded claim for such an 
examination.

Of the several examinations of record, the April 1993 VA 
examiner did identify the incident of the appellant being 
splattered with the brains of his vehicle's driver as one of 
two incidents reported by the appellant as still disturbing 
to him.  In the context of this examination report, this is a 
sufficient medical statement of a nexus between a stressor 
established by operation of the section 1154(b) presumption 
of incurrence in combat and the current diagnosis to support 
a finding of service connection for PTSD.  The sufficiency of 
the stressor is presumed in the diagnosis.  Cohen, 10 Vet. 
App. at 140.


ORDER

A 40 percent schedular rating for post-operative right 
shoulder separation is granted, subject to the regulations 
governing payment of monetary benefits.

A compensable rating for bilateral hearing loss is denied.

Service connection for PTSD is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

